                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

DAVID W. TAYLOR                                                            PLAINTIFF
Reg. #13549-074

v.                         Case No. 2:19-cv-00044 BSM

GENE BEASLEY, Warden,                                                    DEFENDANT
Forrest City Federal Correctional Complex


                                        ORDER

      The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Joe J. Volpe [Doc. No. 11] is adopted. Taylor paid the $5.00 filing fee on July 22,

2019 [Doc. No. 13], in accordance with the RD [Doc. No. 11] and order [Doc. No. 10].

Taylor may proceed with this action.

      IT IS SO ORDERED this 28th day of January 2020.




                                                 UNITED STATES DISTRICT JUDGE
